DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 10,902,462.  

16/952,038
10,902,462
1. A method comprising: 

receiving a request for an interval of time in which a user desires to post a content item on a social network in a plurality of social networks, the interval of time being divided into a first subset of units of time; 

identifying at one or more servers including one or more processors a schedule for 10posting 

calculating the schedule for posting a content item on the social network and the post-to-reaction filter based on the second subset of units of time; 

15modeling a decay function as a function of the post-to-reaction filter, the decay function representative of a level of interest of an audience of the user; 

determining an optimal time to post the content item on the social network as a function of the decay function; 

recomputing the schedule as a function of the decay function and received 20schedule for 

auto-scheduling the posting of the content item to automatically post the content item based on the decay function.
      
  16. (Currently amended) A computer-implemented system for providing a platform for managing a campaign for publishing data content on social networks to increase audience member reaction to the data content, the system comprising:
 a data store:  8Atty. Docket No.: KHO-079 
Serial No.: 15/581,795 a content items database, wherein data associated with content items on one or more 
 a schedule database, wherein data associated with schedules for posting the content items are stored; 
user account database, wherein data associated with registered users are stored; one or more servers coupled to the data store, wherein the one or more servers are programmed to execute computer program steps, the computer program steps comprising: 
receiving content items from content database that are associated with a topic selected by a user for posting on a social network, wherein the one or more content items are associated with one or more URLs; 

estimating a post to a reaction filter for a time interval for the social network for the user, the post to a reaction filter representative of the probability distribution that a reaction to a 

calculating a reaction profile associated with reactions to posts on the social network by aggregating reaction time of a plurality of users on the social network for one or more content items posted on the social network; 

determining a schedule for posting the content items on the social network as a function of the post to reaction filter and reaction profile; and 
posting the content items on the social network in accordance with the schedule; and 

using a content discovery module configured to generate a feature, using a data analytics module configured to analyze the data collected from the first social network and the second social network to generate a graph by writing the data associated with the first social network to a node and writing the data  




Although the claims at issue are not identical, they are not patentably distinct from each other because: the wording are different, the limitation carried are either inherently implied or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-16 are a method and claims 16-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: Independent claims (1 and 16)  recite the limitation of  identifying a scheduled for posting a content item and a post-to-reaction filter for the interval of time; calculating the scheduled for posting a content item and the post-to-reaction filter based on the second subset of units of time; modeling a decay function as a function of the post-to-reaction filter, the decay function representative of a level of interest of an audience of the user determining an optimal time to post the content item as a function of the decay function and recomputing the schedule as a function of the decay function and received scheduled for posting the content item and auto-scheduling the posting of the content item to automatically post the content item based on the decay function.   

The identifying limitation of as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more servers, one or more processors” noting in the clime precludes the identifying step from preformed in the human mind.  For example, but for the “one or more servers, one or more processors” language, the claim encompasses the user thanking the time interval of the schedule for posting a content item.  Thus, this limitation is also a mental process.  

The calculating limitation, as drafted, is also a process that, under its broadest reasonable, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting, “one or more servers, and one or more processors” nothing the claim precludes the calculating steps from practically performed in the human mind.  For example, one or more servers, and one or more processors language, the claim encompasses the user manually calculating the optimal time for a use of the schedule based on the sub set of time.  This limitation is a mental process.  
The modeling limitation, as drafted, is also a process that, under its broadest reasonable, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting, “one or more servers, and one or more processors” nothing the claim precludes the modeling steps from practically performed in the human mind.  For example, one or more servers, and one or more processors language, the claim encompasses the user manually calculating the interest of the user for a use of the schedule based on the sub set of time.  This limitation is a mental process.  

The determining limitation, as drafted, is also a process that, under its broadest reasonable, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other the reciting, “one or more servers, and one or more processors” nothing the claim precludes the determining steps from practically performed in the human mind.  For example, one or more servers, and one or more processors language, the claim encompasses the user manually calculating the optimal time for a use of the schedule based on the sub set of time.  This limitation is a mental process.  



Step 2A- Prong 2:  The claims recite the combination of additional elements of receiving request from a user, one or more servers, and one or more processors to perform executing instructions at the one or more servers and auto-scheduling for performing the posting step.      The recited additional elements are recited at a high level of generality (i.e., receiving, as a general means of gathering information from to for posting on the social networking step) and amounts to mere data gathering which is a form of insignificant extra-solution activity.    The one or more server including the processor that performs the identifying calculating, executing determining and recomputing steps also recited at a high level of generality, and merely automates the identifying calculating, determining and recomputing steps.     Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the one or more server including the processor, social networking).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the one or more server including the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea 
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is  claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible

Dependent claims 2 and 17, these claims recites the limitation that further define the abstract idea noted in claims 1 and 16.   This claim do not contain any further additional elements per step 2A prong 2.  Therefore, it is considered patent ineligible for the reason given above.  

Dependent claims 3-5, 12, and 16-20 these claims recite the limitation that further define the abstract idea noted in claims 1 and 16.   In addition, they recite the additional elements of executing instructions for performing a redefining, predicting and filter steps.  The instructions is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even in combination, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Dependent claims 6 and 14, these claims recite the limitation that further define the abstract idea noted in claim 1.  The claim further recite estimating the filter data generated at the post-to-reaction filter data generated at the post-to-reaction filter to transform the schedule for posting the content item.  The estimating step, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.   
For example, but for the “a transformation function” language, the claim encompasses a user simply comparing the collected packet loss data to a predetermined acceptable quality percentage in his/her mind.    The mere nominal recitation of a generic computer components does not take the claim limitation out of the mental processes grouping.   Thus, the claim recites a mental process.   In addition, they recite the additional elements of computer component is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even in combination, this additional elements 

Dependent claims 7-11, these claims recite the limitation that further define the abstract idea noted in claim 1.   This claim do not contain any further additional elements per step 2A prong 2.  Therefore, it is considered patent ineligible for the reason given above.  

Dependent claim 15 these claims recite the limitation that further define the abstract idea noted in claim 1.   The claim further recites analyzing data and determine a weight for a feature of the data representing content, which fails within mental process.     The claim recite additional elements of machine learning model for performing the determination step transmitting signal from to database.  The machine learning model and the database are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Even in combination, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel et al (US pub., 2013/0346575 A1) in view Scofield et al (US Patent No., 8,386,509 B1) 

With respect to claim 1, Frenkel teaches a method comprising: 
receiving a request for an interval of time in which a user desires to post a content item on a social network in a plurality of social networks, the interval of time being divided into a first subset of units of time (Fig. 9, paragraph [0021], discloses requesting content from a publisher through a channel .. and paragraph [0022], discloses a plurlity of time slots may be determined for a time interval, such as a day, a week, a month, or the like .., a week may be dived into time sub-interval of one day --- so each day of the week is a time sub-interval and paragraph [0139], discloses time slots 902 for interval 904, time slots may include a plurlity of time slots, where each time slot is represented by an individual cell in the table)   ; 
identifying at one or more servers including one or more processors a schedule for posting a content item (paragraph [0090], discloses select which time slots are publishing slots [identifying a schedule for posting content item]) and a post-to-reaction filter for the interval of time (paragraph [0085], discloses history of actions performed by users on the content, features of the content, channel the content was published ..); 
 (paragraph [0022], discloses a time interval may be divide into a plurlity of time sub-interval [divided to includes a second subset unit of time]); and 
 calculating the schedule for posting a content item on the social network and the post-to-reaction filter based on the second subset of units of time (paragraph [0094], discloses monitored actions for published content may be referred to as post performance.., the metrics and/or successes of publishing content may be referred to as post performance in various time slots [calculating schedule]).
Frenkel teaches elements including the above elements including representative of a level of interest of an audience of the user (paragraph [0098], discloses time of the day analysis 414 may communicate with audience developments to display rankings of publishing slots (or time slots), monitored action, successes, or the like [a level of interest] ) ;
 determining an optimal time to post the content item on the social network (paragraph [0018], discloses determining optimal publishing slots for a time interval.., where a plurlity of publishing slots may be determined ..); 
recomputing the schedule and received schedule for posting the content item on the social network(Fig. 4, discloses automatic schedule adjustment and paragraph [0098], discloses automatically adjust [recomputing] the scheduling of content    publication (i.e., modify at least on publishing slot)) ; and 
auto-scheduling the posting of the content item to automatically post the content item (Fig. 4, discloses automatic schedule adjustment, paragraph [0024], “publishing slot” may refer to a time slot when content is published to the channel and/or when content is scheduled to be published to the channel., and paragraph [0098], discloses automatically adjust the scheduling of content publication (i.e., modify at least on publishing slot).  In some embodiment, time of day analysis..,).
Frenkel failed to teach the corresponding display ranking based on monitored success, or action is modeled by a decay function, the corresponding optimal published slots for a time interval is as a function of the decay function, and the corresponding automatic scheduled adjustment is based on as a function of decay function.  
However, Scofield teaches modeling a decay function as a function of the post-to-reaction filter, the decay function as a function of the decay function based on the decay function (Col. 5, lines 20-27, discloses determining the level of interest of online content based on rate-of changes behavior of content request traffic … , displying the resulting interest analysis of such traffic are considered  Col. 16, lines 23-36, discloses content interest weight derived using a gain function  applied to historical content request traffic rate of change data .., and  Col. 27, lines 3-7, discloses determining as a function of most recently calculated rate of change  of content access request traffic as well as earlier calculated rate of change (e.g., using a decay model as described above ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to determining the level of interest of online content based on rate of changes behavior using a decay module of Scofield for the purpose of applying different gain function and parameters to raising and falling edges detected in content request traffic (e.g., as indicated by first-order or rate of change of content request traffic) the responsive 
With respect to claim 2, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method wherein the units of time each is a bucket (Figs. 7-9, and paragraphs [0013]-[0015],  discloses a  table plurlity of time slots and publishing slots).
With respect to claim 3, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method wherein the executing instructions to redefine the interval of time to include the second subset of units of time comprises: redefining the interval of time with greater granularity(Fig. 9, paragraph [0021], discloses requesting content from a publisher through a channel .. and paragraph [0022], discloses a plurlity of time slots may be determined for a time interval, such as a day, a week, a month, or the like .., a week may be dived into time sub-interval of one day --- so each day of the week is a time sub-interval and paragraph [0139], discloses time slots 902 for interval 904, time slots may include a plurlity of time slots, where each time slot is represented by an individual cell in the table).

With respect to claim 4, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method  wherein comprises: executing instructions to predict a weighted value of the post-to-reaction filter(paragraph [0032], discloses the plurality of publishing slots may be ranked  based on these monitored action).  Frenkel failed to teach the corresponding rank based on these monitored action is modeled by the decay functions.  
(Col. 16, lines 40-45, discloses the influence of the previous with on the current weight decay according to a ration resulting in the weight  ...). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to determining the level of interest of online content based on rate of changes behavior using a decay module of Scofield for the purpose of applying different gain function and parameters to raising and falling edges detected in content request traffic (e.g., as indicated by first-order or rate of change of content request traffic) the responsive of an interest weight to different types of fluctuations  in request traffic may be selectively tuned to be reactive or twitch in some case and damped or delayed in others (see Scofield,  Col. 15, lines 46-53).
With respect to claim 5, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method further comprising: executing instructions to use the post-to-reaction filter to calculate a delayed reaction profile (paragraph [0119], discloses a process for delaying publication of content at publishing slot based on monitored actions associated with other content published at a previous publishing slots).
With respect to claim 6, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method  further comprising: estimating a transformation function based on post-to-reaction filter data generated at the post-to-reaction filter to transform the schedule for posting the content item to the social network into another schedule for posting the content item to another social network(Fig. 4, discloses automatic schedule adjustment, paragraph [0024], “publishing slot” may refer to a time slot when content is published to the channel and/or when content is scheduled to be published to the channel., and paragraph [0098], discloses automatically adjust the scheduling of content publication (i.e., modify at least on publishing slot).  In some embodiment, time of day analysis..,).
 With respect to claim 7, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method wherein receiving the request for the interval of time during which the content item is posted comprises: receiving the request to post multiple content items(Fig. 9, paragraph [0021], discloses requesting content from a publisher through a channel .. and paragraph [0022], discloses a plurlity of time slots may be determined for a time interval, such as a day, a week, a month, or the like .., a week may be dived into time sub-interval of one day --- so each day of the week is a time sub-interval and paragraph [0139], discloses time slots 902 for interval 904, time slots may include a plurlity of time slots, where each time slot is represented by an individual cell in the table).


With respect to claim 8, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method further comprising: determining an optimal time to post a second  content item on the social network (paragraph [0018], discloses determining optimal publishing slots for a time interval.., where a plurlity of publishing slots may be determined ..); and recomputing the schedule and received schedule for posting the second content item on the social network(Fig. 4, discloses automatic schedule adjustment and paragraph [0098], discloses automatically adjust [recomputing] the scheduling of content    publication (i.e., modify at least on publishing slot)).   Frenkel failed to teach the corresponding display ranking based on 
However, Scofield teaches modeling a decay function as a function of the post-to-reaction filter, the decay function as a function of the decay function based on the decay function (Col. 5, lines 20-27, discloses determining the level of interest of online content based on rate-of changes behavior of content request traffic … , displying the resulting interest analysis of such traffic are considered  Col. 16, lines 23-36, discloses content interest weight derived using a gain function  applied to historical content request traffic rate of change data .., and  Col. 27, lines 3-7, discloses determining as a function of most recently calculated rate of change  of content access request traffic as well as earlier calculated rate of change (e.g., using a decay model as described above ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to determining the level of interest of online content based on rate of changes behavior using a decay module of Scofield for the purpose of applying different gain function and parameters to raising and falling edges detected in content request traffic (e.g., as indicated by first-order or rate of change of content request traffic) the responsive of an interest weight to different types of fluctuations  in request traffic may be selectively tuned to be reactive or twitch in some case and damped or delayed in others (see Scofield,  Col. 15, lines 46-53).
With respect to claim 9, Frenkel in view of Scofield teaches elements of claim 8, furthermore, Frenkel teaches the method further comprising: repeating determining an optimal (paragraph [0018], discloses determining optimal publishing slots for a time interval.., where a plurlity of publishing slots may be determined ..); and recomputing the schedule and received schedule for posting the second content item on the social network(Fig. 4, discloses automatic schedule adjustment and paragraph [0098], discloses automatically adjust [recomputing] the scheduling of content    publication (i.e., modify at least on publishing slot)).   Frenkel failed to teach the corresponding display ranking based on monitored success, or action is modeled by a decay function, the corresponding optimal published slots for a time interval is as a function of the decay function, and the corresponding automatic scheduled adjustment is based on as a function of decay function.  
However, Scofield teaches modeling a decay function as a function of the post-to-reaction filter, the decay function as a function of the decay function based on the decay function (Col. 5, lines 20-27, discloses determining the level of interest of online content based on rate-of changes behavior of content request traffic … , displying the resulting interest analysis of such traffic are considered  Col. 16, lines 23-36, discloses content interest weight derived using a gain function  applied to historical content request traffic rate of change data .., and  Col. 27, lines 3-7, discloses determining as a function of most recently calculated rate of change  of content access request traffic as well as earlier calculated rate of change (e.g., using a decay model as described above ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to determining the level of interest of online content based on rate of changes behavior using a decay module of Scofield for the purpose of applying different gain function and parameters to raising and falling edges detected in content request 
 With respect to claim 10, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method further comprising: providing a platform for managing a campaign for publishing multiple content items on the social network to increase reactions to published content (paragraph [0004], discloses increase traffic and ad impression, paragraph [0090], discloses a publisher to select which time slots are publishing slots.., paragraph [0096], discloses content may also have been created by different publisher..).


With respect to claim 11, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method wherein identifying the post-to-reaction filter comprises: implementing the post-to-reaction filter as a function of a domain (paragraph [0004], discloses increase traffic and ad impression, paragraph [0090], discloses a publisher to select which time slots are publishing slots.., and  paragraph [0096], discloses content may also have been created by different publisher..).
 With respect to claim 12, Frenkel in view of Scofield teaches elements of claim 11, furthermore, Frenkel teaches the method further comprising: executing instructions to compute a domain reaction profile (paragraph [0039], discloses a client application that enables an end-user to log into an end-user account that may be maned .., user account ,, online activities, social networking activities , browse various website..) .
With respect to claim 13, Frenkel in view of Scofield teaches elements of claim 11, furthermore, Frenkel teaches the method wherein the domain includes one or more of a topic, a time zone, a geo-location based item, a city, a state, a country, and a language (paragraph [0087], discloses website server 318 can include .., provide the content including messages over ..).
With respect to claim 14, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method  further comprising: estimating the post to a reaction filter for the time interval for the social network for the user, the post to a reaction filter including data representative of a probability distribution that a reaction to a posted content is predicted to occur within the time interval (paragraph [0092], discloses social distribution of content 410, metrics collection time of day analysis ...).
With respect to claim 16, Frenkel teaches an apparatus comprising: 
Processor (Fig. 3, 302 discloses processor); and
a memory that include instructions which, when executed by the processor, cause the processor (Fig. 3, 326 disclose memory and paragraph [0084], discloses execute and perform action ..) to:
receive a request for an interval of time in which a user desires to post a content item on a social network in a plurality of social networks, the interval of time being divided into a first  (Fig. 9, paragraph [0021], discloses requesting content from a publisher through a channel .. and paragraph [0022], discloses a plurlity of time slots may be determined for a time interval, such as a day, a week, a month, or the like .., a week may be dived into time sub-interval of one day --- so each day of the week is a time sub-interval and paragraph [0139], discloses time slots 902 for interval 904, time slots may include a plurlity of time slots, where each time slot is represented by an individual cell in the table)   ; 
identify at one or more servers including one or more processors a schedule for posting a content item (paragraph [0090], discloses select which time slots are publishing slots [identifying a schedule for posting content item]) and a post-to-reaction filter for the interval of time (paragraph [0085], discloses history of actions performed by users on the content, features of the content, channel the content was published ..); 
execute instructions at the one or more servers to redefine the interval of time to include a second subset of units of time (paragraph [0022], discloses a time interval may be divide into a plurlity of time sub-interval [divided to includes a second subset unit of time]); and 
 calculate the schedule for posting a content item on the social network and the post-to-reaction filter based on the second subset of units of time (paragraph [0094], discloses monitored actions for published content may be referred to as post performance.., the metrics and/or successes of publishing content may be referred to as post performance in various time slots [calculating schedule]).
Frenkel teaches elements including the above elements including representative of a level of interest of an audience of the user (paragraph [0098], discloses time of the day analysis 414 may communicate with audience developments to display rankings of publishing slots (or time slots), monitored action, successes, or the like [a level of interest] ) ;
 determine an optimal time to post the content item on the social network (paragraph [0018], discloses determining optimal publishing slots for a time interval.., where a plurlity of publishing slots may be determined ..); 
recompute the schedule and received schedule for posting the content item on the social network(Fig. 4, discloses automatic schedule adjustment and paragraph [0098], discloses automatically adjust [recomputing] the scheduling of content    publication (i.e., modify at least on publishing slot)) ; and 
auto-schedule  the posting of the content item to automatically post the content item (Fig. 4, discloses automatic schedule adjustment, paragraph [0024], “publishing slot” may refer to a time slot when content is published to the channel and/or when content is scheduled to be published to the channel., and paragraph [0098], discloses automatically adjust the scheduling of content publication (i.e., modify at least on publishing slot).  In some embodiment, time of day analysis..,).
Frenkel failed to teach the corresponding display ranking based on monitored success, or action is modeled by a decay function, the corresponding optimal published slots for a time interval is as a function of the decay function, and the corresponding automatic scheduled adjustment is based on as a function of decay function.  
However, Scofield teaches model a decay function as a function of the post-to-reaction filter, the decay function as a function of the decay function based on the decay function (Col. 5, lines 20-27, discloses determining the level of interest of online content based on rate-of changes behavior of content request traffic … , displying the resulting interest analysis of such traffic are considered  Col. 16, lines 23-36, discloses content interest weight derived using a gain function  applied to historical content request traffic rate of change data .., and  Col. 27, lines 3-7, discloses determining as a function of most recently calculated rate of change  of content access request traffic as well as earlier calculated rate of change (e.g., using a decay model as described above ..)).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to determining the level of interest of online content based on rate of changes behavior using a decay module of Scofield for the purpose of applying different gain function and parameters to raising and falling edges detected in content request traffic (e.g., as indicated by first-order or rate of change of content request traffic) the responsive of an interest weight to different types of fluctuations  in request traffic may be selectively tuned to be reactive or twitch in some case and damped or delayed in others (see Scofield,  Col. 15, lines 46-53).
With respect to claim 17, Frenkel in view of Scofield teaches elements of claim 16, furthermore, Frenkel teaches the apparatus  wherein the units of time each is a bucket (Figs. 7-9, and paragraphs [0013]-[0015],  discloses a  table plurlity of time slots and publishing slots).
With respect to claim 18, Frenkel in view of Scofield teaches elements of claim 16, furthermore, Frenkel teaches the apparatus  wherein the executing instructions to redefine the interval of time to include the second subset of units of time comprises: redefining the interval of time with greater granularity(Fig. 9, paragraph [0021], discloses requesting content from a publisher through a channel .. and paragraph [0022], discloses a plurlity of time slots may be determined for a time interval, such as a day, a week, a month, or the like .., a week may be dived into time sub-interval of one day --- so each day of the week is a time sub-interval and paragraph [0139], discloses time slots 902 for interval 904, time slots may include a plurlity of time slots, where each time slot is represented by an individual cell in the table).

With respect to claim 19, Frenkel in view of Scofield teaches elements of claim 16, furthermore, Frenkel teaches the apparatus  wherein comprises: executing instructions to predict a weighted value of the post-to-reaction filter(paragraph [0032], discloses the plurality of publishing slots may be ranked  based on these monitored action).   
With respect to claim 20, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the apparatus further comprising: executing instructions to use the post-to-reaction filter to calculate a delayed reaction profile (paragraph [0119], discloses a process for delaying publication of content at publishing slot based on monitored actions associated with other content published at a previous publishing slots).
Claims 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Frenkel et al (US pub., 2013/0346575 A1) in view Scofield et al (US Patent No., 8,386,509 B1) and further view of Murdock  et al (US Pub., 2009/0024554 A1)

With respect to claim 15, Frenkel in view of Scofield teaches elements of claim 1, furthermore, Frenkel teaches the method further comprising: analyzing data representing content associated with the social network to generate a graph (paragraph [0035], discloses an end-user computing node [graph], paragraph [0092], discloses time of day analysis, and paragraph [0093], discloses a plurality of monitored action, metrics and/or successes of published content).
Frenkel teaches the above elements including rank based these monitored action.., a different time slot based on the ranking of the publishing (paragraph [0032]). Frenkel failed to teach applying a machine learning model trained to determine a weight for a feature of the data representing content; and transmitting a signal to a content items database to retrieve a file.
However Scofield teaches transmitting a signal to a content items database to retrieve a file (Col. 71, lines 59-64, discloses computer-accessible media may generally be accessible via transmission media or signals  ...).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data the claimed invention for automatically adjust the scheduling of content publication of Frenkel to transition in content request traffic may signal a change in content interest   of Scofield for the purpose of observer signal the change occurs (see Scofield, Col. 15, lines 43-45).


Frenkel in view of Scofield teach above elements, Scofield further teaches applying different functions and parameter to raising and falling edges detecting edge in content request traffic (Col. 16, lines 46-50) and calculating rate of change of content access request traffic as well as earlier calculated  rate of changes (Col. 27, lines 1-8) .  Scofield also failed to teach applying a machine learning model trained to determine a weight for a feature of the data representing content.
(paragraph [0011], discloses train machine learning model to identify advertisement relevant to a particular context .., the trained machine learning model can then be used to rank  advertisement [determining a weight for feature content]  for a particular context .., paragraph [0025], discloses machine learning approach to advertisement  ranking which the weight vector  a .., is learned from a set of evaluated ranking , and paragraph [0050], discloses the machine learning will output rankings for each advertisement that may be used to select the most relevant advertisement).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention  for plurality of monitored action, metrics and/or successes of published content of Frenkel and  for applying different functions and parameter of Scofield with processing a content match feature with trained machine learning model of Murdock for the purpose of increasing the probability of a user clicking on advertisement  thus resulting income for the internet advertisement services (see Murdock, paragraph [0022]) and for calculating several different content match feature and applying all of the content match feature within a machine learning framework (see Murdock, paragraph [0063]).  

The following prior arts applied in this office action: 
Frenkel et al (US pub., 2013/0346575 A1)
Scofield et al (US Patent No., 8,386,509 B1) discloses a method and system for associating search keywords with interest spaces. According to one embodiment, a method may include detecting a request to access a given online content source, where the request includes referral information specifying one or more search keywords associated with the given online content source

Murdock et al (US Pub., 2009/0024554 A1) discloses the semantic association measures are used as features for training a machine learning model. In one embodiment, a ranking SVM (Support Vector Machines) trained to identify advertisements relevant to a particular context.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SABA DAGNEW/            Primary Examiner, Art Unit 3682